Citation Nr: 1521075	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease. 

2.  Entitlement to service connection for post-polio syndrome, to include left shoulder, arm, and leg.  
 
3.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).

5.  Entitlement to an initial compensable evaluation for migraine headaches.

6.  Entitlement to an initial compensable evaluation for scintillating scotoma. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to March 1973. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2010, March 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Nashville, Tennessee.  

In a February 2010 rating decision, the RO denied service connection for post-polio syndrome and entitlement to TDIU.  The RO granted service connection for bilateral hearing loss, residuals of TBI, and migraine headaches and assigned a noncompensable evaluation, a 10 percent evaluation, and a noncompensable evaluation, respectively, effective from April 15, 2009.  

In a March 2010 rating decision, the RO granted service connection for scintillating scotoma and assigned a noncompensable evaluation effective April 15, 2009.  

In a September 2011 rating decision, the RO denied service connection for ischemic heart disease.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of records.

This appeal was processed using the Virtual VA file and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for post-polio syndrome; increased evaluations for bilateral hearing loss, residuals of TBI, migraine headaches, and scintillating scotoma; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a January 2015 statement, the Veteran requested that the issue of service connection for ischemic heart disease be withdrawn.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a January 2015 statement, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for ischemic heart disease.  As such, there remain no allegations of errors of fact or law for appellate consideration for this particular issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The claim as to service connection for ischemic heart disease is dismissed.    


REMAND

With regard to the claim for service connection for post-polio syndrome, the Veteran has contended that the disorder was preexisting and was aggravated by service.  He was afforded a VA examination in December 2009 at which time it was noted that he had post-polio syndrome affecting mostly his left arm.  However, the examiner did not provide any opinion regarding the etiology of the disorder.  Therefore, the Board finds that a remand is needed to obtain a medical opinion.

As to the increased rating claims for bilateral hearing loss, residuals of TBI, migraine headaches, and scintillating scotoma, the Veteran testified at his January 2015 hearing that his symptoms had increased in severity since his last VA examinations in 2009.  In light of his testimony, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these disabilities.

Finally, with regard to the claim for a TDIU, as the increased rating claims are being remanded, the Veteran should be provided a VA social and industrial survey to ascertain the impact of his service-connected disability on his ability to work.  Moreover, the Board notes that the TDIU claim is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any post-polio syndrome, to include left shoulder, arm, and leg that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether post-polio syndrome clearly and unmistakably preexisted the Veteran's period of active duty service from March 1969 to March 1973.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that the disorder did not clearly and unmistakably preexist the period of active duty service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has post-polio syndrome that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In rendering the requested opinions, the examiner should consider the related service treatment records cited herein, to include the examination report at enlistment and separation, and the Veteran's lay statements.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of TBI.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

The examiner should include evaluation for each of the aspects that are characteristic of TBI (cognitive, emotional/behavioral, and physical).  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained in order that there may be a complete picture of the Veteran's residuals of TBI.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected migraines.  

The examiner should report all signs and symptoms necessary for rating the Veteran's migraines under the rating criteria.  In particular, the examiner should comment as to whether the Veteran's migraines are productive of:

(a) characteristic prostrating attacks averaging one in two months over the last several months;

(b) characteristic prostrating attacks occurring on an average once per month over the last several months; or,

(c) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability 

The examiner should also discuss the effect of the Veteran's migraines on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected scintillating scotoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected scintillating scotoma.  

The examiner should provide a detailed report as to his or her objective findings regarding the Veteran's eye disability, including visual acuity and field tests.  He or she should also discuss the effect of the disability on his occupational functioning and daily activities.  

	A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


